Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7-11 and 15-23 are pending in this application. Claims 1, 3, 7-11, 15, 16, 21 and 23 are currently amended. Claims 17-19 and 22 were previously presented. Claim 20 is original. Claims 2, 4, 6, 12-14 and 24-27 are canceled. 

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. On page 10 of remarks filed 04/27/2022, applicant argues 
That is, Tuozzolo does not disclose sensing a voltage across a transistor, and generating a current in dependence upon the sensed voltage, as claimed.
Examiner agrees that circuit for generation of current (Isense of prior art Tuozzolo US8299767B1) is different from the circuit of current application. However, the Isense of prior art is generated in dependence upon sensed voltage (Vsense). It is necessarily true that Isense in fig.4B of Tuozzolo depends on Vsense, due to the circuit as seen in fig.4B. Page 8 of applicant’s specification filed 07/07/2020 recites “The circuit 11 senses the source-drain voltage VDS via a tap 13 (or "node") between the output terminal OUTx and the drain D of the MOSFET 8. The source-drain voltage VDS is converted into a current Isense_in by a sense resistor RVDS.” The structure as recited by the applicant is different from prior art Tuozzolo. However, the claim language is too broad in saying “in dependence upon the voltage”, which does not specify the structure involved with the input, as recited in the specification.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.
	
Claim Objections
Claims 10 and 22 are objected to because of the following informalities:  
Claim 10 line 4, “and so set a recovery time” should be –and to set a recovery time--. 
Claim 22 line 1, “The system of claim 10” appears to mean --The system of claim 19--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10, 16-19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuozzolo (US8299767B1).
Regarding claim 1, Tuozzolo teaches a safe-operating area-based circuit (abstract, device's operation within a safe operating area (SOA)) comprising: an input for sensing a voltage (i.e. drain-source voltage sense circuit/tap 448) (fig.4B) across a transistor (i.e. MOSFET 415) (fig.4B); a voltage-to-current converter (i.e. resistor Rsense) (fig.4B) configured to generate a current (i.e. current Isense) (fig.4B) in dependence upon the voltage (it is necessarily true that I sense changes as Vsense changes as seen in fig.4B), the voltage-to-current converter comprising a path (e.g. path from input 448 of fig.4A to ground of Vload in fig.4B) arranged between the input and a reference level (i.e. ground 0 of Vload) (fig.4B), the path comprising a resistor (e.g. resistor Rsense) (fig.4B); an accumulator (i.e. capacitors C1 and C2) (fig.4A) including a capacitor (i.e. capacitors C1 and C2) (fig.4A) arranged to integrate (column 9 lines 3-13, The network 457 is shown with two capacitors C1 and C2 … to integrate instantaneous power dissipation) the current or a scaled current obtained from the current (abstract, based on the sensed instantaneous voltage and current, a value that represents a power dissipated in the device) and to provide an output (e.g. input going to positive of comparator U3) (fig.4A); and a comparator (i.e. U3) (fig.4A) configured to determine whether the output exceeds a threshold output (column 8 lines 46-48, comparison of the reference signal 460 and the power signal 454) and, in dependence on the output exceeding the threshold output (column 8 lines 46-48, can then be used to adjust the gate control signal 424), to generate a signal for signaling that the transistor is be switched off (i.e. gate control signal 424) (fig.4A).
Regarding claim 3, Tuozzolo teaches the safe-operating area-based circuit of claim 1, further comprising: a current mirror (column 24 lines 23-24, current may be assumed or derived using alternative approaches, e.g. using a current mirrors).
Regarding claim 5, Tuozzolo teaches the safe-operating area-based circuit of claim 1, wherein the accumulator further comprises: an operational amplifier (i.e. U2) (fig.4A).
Regarding claim 8, Tuozzolo teaches the safe-operating area-based circuit of claim 1, wherein the path further comprises: a voltage regulator (i.e. diode D1) (fig.4A).
Regarding claim 10, Tuozzolo teaches the safe-operating area-based circuit of claim 1, wherein the path further comprises: a current source (i.e. amplifier 498, scaling1 and scaling2) (fig.4A) for driving a control current (e.g. current signal 439) (fig.4A) for delivering a current to decrease the output of the accumulator (column 8 line 7, current signal 439 can be scaled) and to set a recovery time during which the transistor is switched off (column 9 lines 3-7, two capacitors C1 and C2 and two resistors R2 and R3 … to best represent the thermal path that removes heat from the MOSFET junction).
Regarding claim 16, Tuozzolo teaches an integrated circuit (column 21 line 67- column 22 line 2, the SOA control circuitry may be reduced sufficiently in size and cost to be provided as a single chip-scale package) comprising: the safe-operating area-based circuit of claim 1 (implicit).
Regarding claim 17, Tuozzolo teaches the integrated circuit of claim 16 further comprising: control logic (e.g. circuit comprising multiplier component 551) (fig.5); and a pre-driver (i.e. current control circuit 530) (fig.5) for controlling a driver (e.g. circuit comprising MOSFET 515) (fig.5) for controlling switching of the transistor (implicit).
Regarding claim 18, Tuozzolo teaches the integrated circuit of claim 16, further comprising: a driver (e.g. circuit comprising MOSFET 515) (fig.5) comprising the transistor (i.e. MOSFET 515) (fig.5).
Regarding claim 19, Tuozzolo teaches a system (column 4 lines 57-58, unitary package may be a chip scale system) comprising: the integrated circuit of claim 16; and a load (column 5 line 12, power source to a load) connected to a driver or the driver (column 5 line 16, power transistor may be employed to control delivery).
Regarding claim 22, Tuozzolo teaches the system of claim 19, further comprising: a controller (column 22 lines 2-3, power device) in communication with the integrated circuit (column 22 lines 2-3, packaged together with a power device in for example as a system-in-a package).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of Zhou (US20140300999A1).
Regarding claim 7, Tuozzolo teaches the safe-operating area-based circuit of claim 1.
Tuozzolo does not teach, wherein the resistor has a negative temperature coefficient.
Zhou teaches in a similar field of endeavor of protection circuit that it is conventional to have a protection circuit (i.e. power protection circuit 100) (fig.2), wherein the resistor has a negative temperature coefficient ([0011], first resistor R1, the third resistor R3, and the fifth resistor R5 are negative temperature coefficient thermistors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the negative temperature coefficient resistors in Tuozzolo, as taught by Zhou, as it provides the advantage of fast shutdown of power supply.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of Teggatz (US6169439B1).
Regarding claim 9, Tuozzolo teaches The safe-operating area-based circuit of claim 8.
Tuozzolo does not teach, wherein the voltage regulator comprises: a Zener diode.
Teggatz teaches in a similar field of endeavor of providing safe area of operation, that it is conventional to have protected circuit (abstract, integrated circuit having a protected output), wherein the voltage regulator comprises: a Zener diode (i.e. drain-gate clamp circuit 105) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the zener diode in Tuozzolo, as taught by Teggatz, as it provides the advantage of effective current limiting capability and increased safe area of operation.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of Matei (R. P. Matei, "A class of hysteretic circuits using operational amplifiers," International Symposium on Signals, Circuits and Systems, 2005. ISSCS 2005., 2005, pp. 425-428 Vol. 2, doi: 10.1109/ISSCS.2005.1511268.).
Regarding claim 11, Tuozzolo teaches The safe-operating area-based circuit of claim 1.
Tuozzolo does not teach, wherein the comparator comprises at least one Schmitt trigger.
Matei teaches in a similar field of endeavor of circuits using operational amplifiers, that a comparator comprises at least one Schmitt trigger (fig.10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the at least one Schmitt trigger in Tuozzolo, as taught by Matei, as it provides the advantage of having multiple output levels, which enables flexible temperature ranges specification for safe-operating area-based circuit.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1).
Regarding claim 15, Tuozzolo teaches the safe-operating area-based circuit of claim 1, further comprising: a component (i.e. multiplier 551) (fig.5) configured to receive an output from the comparator (i.e. Vds) (fig.5) and an output from an over-temperature detection circuit (i.e. current sense) (fig.5) and to output a control signal (column 11 lines 62-63, resulting signal is scaled and provided to the network 557) to cause the transistor to be switched off (column 12 lines 16-27, components of the network 557 to correspond to appropriate thermal parameters of the MOSFET 515 can result in the voltage at node 563 … the gate control signal 524 can cause the current flowing through the MOSFET 515 to be restricted).
Tuozzolo does not teach the component is a gate.
It would have been an obvious matter of design choice to have a gate, since the applicant has not disclosed that a gate solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a gate.

Claims 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of AAPA (Applicant’s admitted prior art).
Regarding claim 20, Tuozzolo teaches the system of claim 19.
Tuozzolo does not teach, wherein the load is a motor.
AAPA teaches wherein the load is a motor (Specification page 1, LEDs, motors,….).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the motor load in Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.
Regarding claim 21, Tuozzolo teaches the system of claim 19.
Tuozzolo does not teach, wherein the load is a valve.
AAPA teaches wherein the load is a valve (Specification page 1, LEDs, motors, solenoids and heaters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the valve load in Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.
Regarding claim 23, Tuozzolo teaches the safe-operating area-based circuit of claim 1.
Tuozzolo does not teach a motor vehicle.
AAPA teaches a motor vehicle (Specification page 1, used in automotive…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the motor vehicle in Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           06/13/2022




	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839